DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. 					Response to Amendment
An amendment was filed on 05/18/2022. Claim 1 and 11 has been amended and claims 5 and 12 previously canceled. Claims 1-4, 6-11, and 13-18 are pending, with claims 2, 13 and 15-17 previously withdrawn, thus claims 1,3-4, 6-11, 14 and 18 currently being examined.
Claim Objections
Claims 3-4 and 6-10 are objected to because of the following informalities:                  
Regarding claims 3-4 and 6-10, “the convex ostomy barrier of claim” in the preamble should read -the convex ostomy barrier assembly of claim” to remain consistent with the language presented in claim 1.
Regarding claim 6, “wherein the convex ostomy barrier includes a tape” in lines 1-2 should read -wherein the convex ostomy barrier assembly includes a tape” . Similarly, “the convex ostomy barrier.” (last line) is recommended to be replaced with - the convex ostomy barrier assembly.-
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6-11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrases “ring-like” and “step-like" each renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claims unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). 
The remaining claims 3-4, 6-10, 14, and 18 are also rejected based on dependency upon a rejected claim.
Claim 9 recites the limitation “wherein the middle portion of the convex insert includes a radial wall, wherein the pouch-side surface of the middle portion is defined on a pouch-side of the radial wall”, which is unclear as to if it refers to the “radial wall radially extending from the outer flange toward the inlet opening” and “a pouch-side of the radial wall”, respectively, recited in claim 1, or is a different radial wall and a different pouch-side of the radial wall. For the purpose of examination, the radial wall and pouch-side of the radial wall recited in claim 9 will be interpreted as the same radial wall and the same pouch-side of the radial wall recited in claim 1. 
Claim 10 is rejected based on dependency of rejected claim 9.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (EP 0631498) in view of Blum (EP 0479573) and Kollerup (US 5718696)
Regarding claim 1, Olsen discloses a convex ostomy barrier assembly for attaching an ostomy appliance to a peristomal skin surrounding a stoma (abstract), the convex ostomy barrier assembly comprising: 
a skin barrier comprising an adhesive 215 (fig, 5, side of adhesive layer 215 that contacts skin, col. 7, lines 36-41), 
an inlet opening 219 for receiving a stoma (fig. 5, opening 219), 
a convex insert 201 arranged adjacent the skin barrier (fig. 5, convex ring 201), the convex insert 201 having a convex ring-like body (fig. 5, convex ring 201, col. 7, lines 5-11) and comprising: 
an inner flange 202 (fig. 5, inner periphery 202), 
a middle portion (fig. 5, as portion of 201 between 202 and 204a) including: a pouch-side surface 207 (fig. 5, distal side 207), and 
an outer flange 204a (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig.5, annotated below showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-like body (fig. 5 shows the body to be convex), 
wherein the middle portion includes a radial wall (see annotated fig. 4 below) radially extending from the outer flange 204a (fig. 5, flange 204a) toward the inlet opening (fig. 5, inner opening 219), and an axial wall extending axially from the radial wall in a body-side direction (see annotated fig. 4 below), wherein the inner flange extends from the axial wall toward the inlet opening 219 (fig. 5, opening 219, also see annotated fig. 4 below) and wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (see annotated fig. 4 below), and wherein the pouch-side surface 207 is defined on a pouch-side of the radial wall (see annotated fig. 4 below).
and a flange 212 (fig. 5, element 212) including a body-side coupling ring 201 (fig. 5, coupling part 210 on the body side) 

    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    827
    media_image2.png
    Greyscale

but fails to teach wherein the middle portion includes a core-out portion and a skin barrier support structure for supporting the skin barrier, and wherein the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert. 	However, Blum teaches a convex insert D (fig. 4, insert D) with a core-out portion (fig. 10, thinner areas 52. Also see annotated figure 9 below) and a skin barrier support structure 54 for supporting the skin barrier (fig. 10, thicker areas 54).

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

Blum is considered analogous art because it pertains to a convex ostomy barrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen to add the core out portion and skin barrier support structure, as taught by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Moreover, Kollerup teaches a convex ostomy barrier assembly (fig. 4) wherein the flange (fig. 4, see annotated figure below) including a body-side coupling ring (fig. 4, coupling portion 60) is attached to the pouch-side surface of the convex insert (fig. 4, distal side 12 of convex insert 10).

    PNG
    media_image4.png
    324
    710
    media_image4.png
    Greyscale

Kollerup is considered analogous art because it pertains to a convex ostomy barrier assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olsen, such that the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert, as taught by Kollerup, for the purpose of providing a suitable location for the coupling ring to attach to the ostomy bag, since the applicant has not disclosed any advantage of placing the body-side coupling ring on the pouch-side surface of the convex insert as opposed to placing the flange on the skin barrier, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, Olsen, as modified by Blum, discloses wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 4, see top annotated figure below, fig, 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, fig. 10, thinner areas 52 and thicker areas 54), and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs (see Blum, fig. 4, see top annotated figure below, fig. 10, see bottom annotated figure below). 

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale


Regarding claim 4, Olsen, as modified by Blum, discloses substantially the device of claim 3, and further discloses that the convex insert includes 6 ribs (see Blum, fig. 10, thicker portions 54) but does not teach that the convex insert includes about 8 ribs to about 30 ribs.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the number of ribs to include 8 to 30 ribs for the purpose of providing a further increase flexibility and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6, Olsen discloses wherein the outer flange 204a has a concave body-side surface (fig. 5, flange 204a leading toward outer periphery 204 with concave shape, also see annotated fig. 4 below) configured to conform to a curved contour of a lower base section of a convex portion of the convex ostomy barrier (fig. 5, “The inner section of the adhesive plate… has now obtained a convex shape”. NOTE: the concave surface creates the convex shape of the inner section of the adhesive plate, and thereby conforms to a curved contour of a lower base section of a convex portion of the convex ostomy barrier), but fails to teach wherein the convex ostomy barrier includes a tape, wherein the convex insert is attached to a pouch-side of the tape, and the skin barrier is attached to a body-side of the tape.

    PNG
    media_image7.png
    683
    677
    media_image7.png
    Greyscale

However, Kollerup teaches wherein the convex ostomy barrier includes a tape (see Kollerup, fig. 4, distal side 21 of adhesive 20), wherein the convex insert is attached to a pouch-side of the tape (see Kollerup, fig. 4, insert 10 welded to sheet 30 at weld points 31 and 32, then attached to distal side 21 of adhesive 20), and the skin barrier is attached to a body-side of the tape (see Kollerup, fig. 4, proximal side 22 of adhesive 20 attached to proximal side 21 of adhesive 20), wherein the outer flange has a concave body-side surface (see Kollerup, fig. 4, concave surface at proximal side 11 of insert 10) configured to conform to a curved contour of a lower base section of a convex portion of the convex ostomy barrier (see Kollerup, fig. 4, convex portion of proximal side 22 of adhesive 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly disclosed in Olsen to include a tape, wherein the convex insert is attached to a pouch-side of the tape, and the skin barrier is attached to a body-side of the tape, as taught by Kollerup, for the purpose of providing a suitable means that improves the convex insert’s capacity to remain within the convex ostomy barrier assembly.
Regarding claim 7, Olsen, as modified by Blum and Kollerup, discloses wherein at least some portion of a body-side surface of the outer flange is attached to the tape (see Kollerup, fig. 4, outer periphery 14 of insert 10 attached to distal side 21 of adhesive 20).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, as modified by Blum and Kollerup as applied to claims 1 and 7 above, and further in view of Lipman (GB 2181652).
Regarding claim 8, Olsen, as modified by Blum and Kollerup, discloses substantially the device disclosed in claim 7, and further discloses wherein at least the body-side surface of the outer flange is attached to the tape through adhesion (see Kollerup, fig. 4, sheet 30 welded to insert 10, and adhered to distal side 21 of adhesive 20), but fails to teach wherein at least the body-side surface of the outer flange is heat sealed to the tape.
However, Lipman teaches that adhesion and heat sealing are considered to be equivalents forms of attaching parts in the art (pg. 1, col. 2, lines 92-95).
Lipman is considered analogous art because it pertains to an ostomy adapter meant to connect to an ostomy pouch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to have the body-side surface of the outer flange be heat sealed to the tape instead of being attached via an adhesive, as taught by Lipman, for the purpose of providing an alternative means to attach the body side surface of the flange to the device, since it has been held to be within the general skill of a worker in the art to select a known attaching method on the basis of its suitability for the intended use.
Regarding claim 9, Olsen, as modified by Blum and Kollerup, disclose substantially the device as disclosed in claim 1, and further teaches wherein the middle portion of the convex insert includes a radial wall (see annotated fig. 4 of Olsen below), wherein the pouch-side surface of the middle portion is defined on a pouch-side of the radial wall (see annotated fig. 4 of Olsen below), but fails to teach wherein the flange with the coupling ring is attached to the convex insert via a flange film, and wherein the flange film is attached to the pouch side surface. 

    PNG
    media_image8.png
    685
    605
    media_image8.png
    Greyscale

However, Lipman teaches wherein the flange (fig. 1, flange 4a) with the coupling ring (fig. 1, ring 4) is attached to a flange film 3 (fig. 1, stepped support member 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to have the coupling ring attached to the flange film, as taught by Lipman, for the purpose of providing a suitable means to allow finger access to a user by providing a gap, thereby facilitating the coupling and uncoupling of the ostomy pouch with respect to the assembly (see Lipman, pg. 1, col. 2, lines 108-114).
Olsen, as modified by Blum, Kollerup, and Lipman fails to teach wherein the flange film is attached to the pouch side surface of the convex insert. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach the flange film to the pouch side surface of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art, as the device disclosed in Olsen, as modified by Blum already has the coupling ring attached to the pouch side surface of the convex insert (see analysis of claim 1 above). 
Regarding claim 10, Olsen, as modified by Blum, Kollerup, and Lipman, disclose wherein the pouch side surface is generally flat (see Olsen, fig. 5, smooth distal side 207, also see annotated fig. 4 of Olsen above, pouch side of radial wall defining pouch side surface of the insert is also flat), but fails to teach wherein the flange film is heat sealed to the pouch side surface. 
However, Lipman teaches that the flange can be attached to an ostomy pad through any known means, including heat sealing (see Lipman, pg. 1, col. 2, lines 92-95). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in Olsen, as modified by Blum, Kollerup, and Lipman, to have the flange be heat sealed to the pouch-side of the convex insert for the purpose of providing a suitable means of attaching the flange to the pouch-side surface of the convex insert, since it has been held to be within the general skill of a worker in the art to select a known attaching method on the basis of its suitability for the intended use. 
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Blum.
Regarding claim 11, Olsen discloses a convex insert for an ostomy barrier having a convex ring-like body and comprising: 
An inlet opening (fig. 5, opening 219)
an inner flange (fig. 5, inner periphery 202), 
a middle portion (fig. 5, as portion of 201 between 202 and 204a) including: a pouch-side surface 207 (fig. 5, distal side 207), and 
an outer flange (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig. 5, annotated below showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-like body (fig. 5, ring 201 is convex), 
wherein the middle portion comprises a radial wall radially extending from the outer flange toward the inlet opening (see annotated figure 4 below), and an axial wall extending axially from the radial wall in a body-side direction (see annotated fig. 4 below), wherein the inner flange extends from the axial wall toward the inlet opening (fig. 5, flange 205a towards opening 219, see annotated fig. 4 below), wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (see annotated fig. 4 below), and wherein the pouch-side surface 207 (fig. 5, distal side 207) is defined on a pouch-side of the radial wall (see Olsen, fig. 5, see annotated fig. 4 below). 

    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    827
    media_image2.png
    Greyscale

but fails to teach wherein the middle portion includes a core-out portion, wherein the core-out portion is configured to improve flexibility of the convex insert, and a skin barrier support structure for supporting the skin barrier. 
However, Blum teaches a convex insert (fig. 4, insert D) with a core-out portion  configured to improve the flexibility of the convex insert (fig. 10, thinner areas 52. Also see annotated figure below and col. 3, lines 15-27) and a skin barrier support structure for supporting the skin barrier (fig. 10, thicker areas 54).

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen with a core out portion and skin barrier support structure as disclosed in Blum to permit the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Regarding claim 14, Olsen, as modified by Blum, discloses wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, fig. 10, thinner areas 52 and thicker areas 54), and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs (see Blum fig. 10, thinner areas 52 and thicker areas 54, also see bottom annotated figure 10 below).

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale

Regarding claim 18, Olsen, as modified by Blum, discloses substantially the device claimed in claim 11, and further discloses wherein the core-out portion is defined by a plurality of openings in the middle section (see Blum, fig. 4, see top annotated figure above), but fails to teach wherein the skin barrier structure is defined by a body-side surface of the middle section between the plurality of openings.
However, Olsen, as modified by Blum disclose wherein the skin barrier structure is defined by a pouch-side surface of the middle section between the plurality of openings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skin barrier structure disclosed in Olsen, as modified by Blum, to instead be defined by a body-side surface of the middle section between the plurality of openings since the change would yield predictable results, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
In response to the argument “Applicant respectfully submits that one of ordinary skill in the art would readily appreciate the scope of the claimed features in light of the claim language, specification, and figures… ‘a step-like protrusion’ is a protrusion resembling a step, which is defined by the outer flange, middle portion, and inner flange… a convex insert having a ‘ring-like’ body is a convex insert having a ring shaped body”, the examiner respectfully disagrees.
While the claim language is read in light of the specification and figures, it is also read under the broadest reasonable interpretation. As such, “a ring-like body” is unclear as there are varying degrees in which a shape is “ring-like”. For instance, a shape with a hole in its center can be interpreted as “ring-like” because it forms a closed loop, such as a hollow triangle or square shown below. Therefore, a “ring-like body” is considered indefinite. Nevertheless, the examiner suggests that “ring-like body” to be replaced with -ring shaped body-

    PNG
    media_image9.png
    212
    421
    media_image9.png
    Greyscale

Similarly, there are varying degrees in which a protrusion can be considered “step-like”, such as the examples shown below, and is similarly considered indefinite.

    PNG
    media_image10.png
    241
    1230
    media_image10.png
    Greyscale

In response to the argument on p. 8 regarding claim 1 “Olsen does NOT disclose a convex insert comprising a middle portion including a radial wall radially extending from an outer flange toward an inlet opening and an axial wall extending axially from the radial wall in a body-side direction, wherein the outer flange, the middle portion, and the inner flange are arranged to provide a step-like protrusion, and a pouch-side surface for attachment of a coupling ring flange is defined on the radial wall. That is, the Olsen’s step-like protrusion, as referenced by the Examiner, does NOT include a middle portion, including a radial wall that extends between the outer flange and the axial wall, wherein the pouch-side surface, to which a flange including a body-side coupling ring is attached, is defined on the radial wall.”, the examiner respectfully disagrees. 
Under the broadest reasonable interpretation, the middle portion of Olsen, as shown in annotated fig. 4 of Olsen below, would include a radial wall that extends from the outer flange towards the inlet opening, wherein the pouch-side surface of the middle portion of the convex insert is defined on the radial wall .  

    PNG
    media_image2.png
    683
    827
    media_image2.png
    Greyscale


In response to the argument “Moreover, Olsen discloses a convex ring that includes a first axial wall 209 extending axially from an outer flange 204a in a distal direction, a radial wall 208a radially extending from the first axial wall 209, a second axial wall axially extending from the radial wall 208a in a body- side direction, and an inner flange 205 extending from the second axial wall. See Olsen, page 7, lines 9-18 and FIG. 5 (provided below). As such, the middle portion 208 of the Olsen's convex ring protrudes in a distal direction beyond the outer flange 204a, and thus, the outer flange 204a, the middle portion 208, and the inner flange 205 do NOT provide a step-like protrusion in a body- side direction. Accordingly, Olsen does not teach or suggest the recited claim elements”, the examiner respectfully disagrees.
While the outer flange, middle portion, and inner flange defined by the applicant may not provide a step-like protrusion in a body-side direction, the examiner’s interpretation of Olsen’s outer flange, middle portion, and inner flange, as described with annotated fig. 4 above, would provide a step-lie protrusion in a body-side direction, as described in the discussion of claims 1 and 11 above. In this instance, while portion 208 is part of the middle portion of the convex insert, portion 208 was not the entire middle portion. 
In response to the argument that Blum, Kollerup, and Lipman do not remedy the deficiencies of Olsen, the examiner notes that the proclaimed deficiencies of Olsen have been addressed in the response above.
In response to Applicant’s argument on page 11-12 regarding claim 1 similarly to claim 11 that “Thus, claim 11 and its dependent claims 14 and 18 are patentable over the cited references at least for the reasons stated above with regarding claim 1", the examiner respectfully disagrees for similar reasons as described in response to the argument in regards to claim 1 above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571) 272-7582. The examiner can normally be reached M-F 8:00 AM – 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
  /QUANG D THANH/  Primary Examiner, Art Unit 3785